DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, drawn to a cardiac anchor, claims 1-10 and 21-16 in the reply filed on 04/23/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-26 are allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmore et al. U.S. Publication 2015/0351910.

    PNG
    media_image1.png
    572
    359
    media_image1.png
    Greyscale

Regarding Claim 1, Gilmore et al. discloses a cardiac anchor 20 as seen in Figures 3A-6 configured to be implanted into a heart wall of a heart of a patient to anchor a suture configured to extend from a valve leaflet of the heart as an artificial chordae (paragraph []), the anchor 20 comprising: an anchor body including an actuation head 40 at a proximal end of the anchor body 
Regarding Claim 2, Gilmore et al. discloses wherein the blunt tip and flexible shaft are configured such that the flexible shaft flexes against the heart wall when the blunt tip is forced against the heart wall to stabilize a position of the coil relative to the heart wall (paragraphs [0021], [0028], [0123-0126]).
Regarding Claim 3, Gilmore et al. discloses wherein the coil is stabilized in a position generally parallel to the heart wall (as seen in Figures 3E-3F and paragraphs [0324-0325]).
Regarding Claim 4, Gilmore et al. discloses wherein the blunt tip is configured to contact the heart wall without penetrating tissue of the heart wall (as seen in Figures 3E and 3F).
Regarding Claim 5, Gilmore et al. discloses wherein the flexible shaft limits an insertion depth of the coil into the heart wall (as seen in Figures 3E and 3F).
Regarding Claim 6, Gilmore et al. discloses wherein the flexible shaft defines a maximum insertion depth of the coil into the heart wall (as seen in Figure 3E and 3F and 5A-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774




	
	
	

.